Title: To George Washington from James Simpson, 13 April 1791
From: Simpson, James
To: Washington, George



Sir
Gibraltar 13th April 1791.

I had the honor of addressing Your Excellency 21st September last year by the American Brig Ann—John Martin Master bound for Philadelphia, accompanying a dispatch from Francis Chiappe Esqr.
By this opportunity of the English Ship Roman Eagle—Samuel Glover Master for New York, I now send another packet for Your Excelly received a few days ago from Mr Chiappe. I have the honor to be with great respect Your Excellencys Most Obedient and Most Humble Servant

James Simpson

